Citation Nr: 1333726	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis.

4.  Entitlement to a rating in excess of 10 percent for hypertension.

5.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

6.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

7.  Entitlement to a rating in excess of 10 percent for left peripheral neuropathy.

8.  Entitlement to a rating in excess of 10 percent for right peripheral neuropathy.

9.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

10.  Entitlement to a compensable rating for bilateral cataracts.

11.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008and May 2012 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A copy of the transcript of that hearing is of record.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Veteran waived RO consideration of any new evidence received after February 2012 for the issues then on appeal.  In correspondence dated in August 2013 the Veteran withdrew his requests for a Board hearing.  

Although the RO adjudicated the PTSD claim on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issue on the title page of whether new and material evidence was received to reopen the claim for service connection.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Although the Veteran's claim was originally limited to PTSD, as the claim has been reopened VA's adjudication should include consideration of all indicated acquired psychiatric disorders.

The Board notes the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that as service connection in this case is established for more than one disability entitlement to a TDIU is more appropriately addressed as a separate issue on appeal.  Although the Veteran did not express disagreement from a May 2012 decision denying a TDIU, the Board finds consideration of the issue is warranted due to statements provided in support of his increased rating claims on appeal.

The issues of entitlement to waiver of overpayment in the amount of $11,472, entitlement to service connection for left and right peripheral vascular disease, and entitlement to special monthly compensation have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis, entitlement to ratings in excess of 10 percent for hypertension, left and right carpal tunnel syndrome, left and right peripheral neuropathy, and bilateral hearing loss, entitlement to a compensable rating for bilateral cataracts, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for PTSD; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the March 2005 rating decision does raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in May 2008.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a March 2005 Board decision denied entitlement to service connection for PTSD.  It was noted that the evidence did not demonstrate a diagnosis of PTSD related to a verified event in service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since the September 2005 decision includes the Veteran's statements and testimony in support of his claim, VA treatment reports, and VA examination reports.  An April 2012 VA memorandum also found that credible evidence demonstrated the Veteran served in a combat area in the Republic of Vietnam and that the evidentiary standard for establishing the required in-service stressor was conceded.  VA treatment records dated since September 2005 include diagnoses of PTSD. 

Based upon a review of the record, the Board finds that the evidence received since the March 2005 rating decision is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the Veteran's claim.  The new evidence includes diagnoses of PTSD and a VA determination conceding the Veteran's combat service.  Therefore, the claim must be reopened. 



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for PTSD; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2007, January 2010, May 2010, and April 2011 . 

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The Board notes that the record shows the Veteran's available service personnel records are incomplete and that additional records may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  It is significant to note, however, that VA has conceded that the Veteran had combat service and that the Veteran has identified no additional, existing records pertinent to his service connection claim.

The Board also notes that during the course of the appeal VA regulations related to PTSD claims were revised to include that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" was defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In this case, the Veteran contends that he has PTSD as a result of his duties in Vietnam as a flight dispatcher.  He has also asserted that he has depression as a result of his service-connected diabetes mellitus.  The Board notes that the available evidence includes conflicting medical opinions, in essence, as to whether a diagnosis of PTSD is warranted.  Although VA examiners in January 2007 and June 2011 found the criteria for a diagnosis of PTSD were not met, the provided reports do not address the revised fear of hostile military or terrorist activity stressor criteria.  

The Board also notes that in statements and testimony in support of his increased rating claims the Veteran asserted that his service-connected disabilities had increased in severity and that he was unemployable as a result of his diabetes and secondary disabilities.  In testimony provided in October 2011 he expressed his dissatisfaction with his VA treatment providers and with his June 2011 VA examiners.  He asserted, in essence, that the June 2011 examination findings did not adequately represent his present disabilities.  He also noted that he had not been provided audiology testing at his June 2011 audiology examination and the Board finds this report is consistent with the examiner's comments.  The Veteran further testified that he had experienced problems with vision and high blood pressure; however, there is no indication he had provided that information to his June 2011 VA examiners.  In correspondence dated in January 2013 he reported that his diabetes required insulin and dietary restrictions, and that he had been advised concerning his mobility limitations due to his diabetes and diabetic neuropathy.  In light of the evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA mental disorders examination conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present psychiatric disorder, including PTSD, was incurred as a result of service, a verified event during service, or a fear of hostile military or terrorist activity.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA audiology examination for an opinion as to the nature and severity of his service-connected bilateral hearing loss.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for appropriate VA examinations for opinions as to the nature and severity of his service-connected diabetes mellitus and onychomycosis, hypertension, left and right carpal tunnel syndrome, left and right peripheral neuropathy, and bilateral cataracts.  The examiner(s) must address whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The examiner(s) also must describe the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


